 



Exhibit 10.5
(CA LOGO) [y21846y2184600.gif]
CA, Inc.
Non-Qualified Stock Option Certificate

         
 
Name of Option Holder
 
 
EMPLID    

     
Option Number
   
Total Number of Shares Granted
  **XXXXX**
Option Date
   
Exercise Price Per Share
   $

NON-QUALIFIED STOCK OPTION granted by CA, Inc., a Delaware corporation, (the
“Company”) to the above-named option holder (the “Optionee”), an employee or
consultant of the Company or one of its subsidiaries, pursuant to the CA, Inc.
2002 Incentive Plan, amended and restated effective as of May 20, 2005 (the
‘”Plan”), the terms of which are incorporated herein by reference and which, in
the event of any conflict, shall control over the terms contained herein.

1.   Grant and Vesting Option       Subject to the vesting schedule below, the
Company hereby grants to the Optionee an option to purchase on the terms herein
provided a total of the number of shares of common stock, $.10 par value, of the
Company set forth above, at an exercise price per share as set forth above.    
  This option may be exercised only with respect to the portion thereof that is
vested. The Optionee’s right to exercise this option shall become vested in
annual increments on the anniversary dates of the granting of this option
according to the following vesting schedule:

              Percentage (%) of Option Shares With Respect to Which Anniversary
Date   Optionee Has a Vested Option to Exercise
[_____]
    [_____] %
[_____]
    [_____] %
[_____]
    [_____] %

Vested rights shall be calculated only in terms of full years (for example, from
one anniversary date to the next) and no partial vesting credit shall be given
for partial years of employment.
This option shall expire and shall not be exercisable after the expiration of
ten (10) years from the date it is granted.

2.   Stock to be Delivered       Stock to be delivered upon the exercise of this
option may constitute an original issue of authorized stock or may consist of
treasury stock.   3.   Exercise of Option       Each election to exercise this
option shall be made, by delivering to the Company or its agent a properly
executed exercise notice, together with irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale or loan proceeds with respect
to the portion of shares to be acquired upon exercise. Exercise of this option
will not be permitted if the Company determines, in its sole and absolute
discretion, that issuance of shares at that time could violate any law or
regulation.       In the event an option is exercised by the executor or
administrator of a deceased Optionee, or by the person or persons to whom the
option has been transferred by the Optionee’s will or the applicable laws of
descent and distribution, the Company shall be under no obligation to deliver
stock there under unless and until the Company is satisfied that the person or
persons exercising the option is or are the duly appointed executor(s) or
administrator(s) of the deceased Optionee or the person to whom the option has
been transferred by the Optionee’s will or by the applicable laws of descent and
distribution.

 



--------------------------------------------------------------------------------



 



4.   Payment for and Delivery of Stock       Payment in full by cash, certified
check, bank draft, wire transfer or postal or express money order shall be made
for all shares for which this option is exercised at the time of such exercise,
and no shares shall be delivered until such payment is made.      
Alternatively, payment may be made by (i) delivering to the Company a properly
executed exercise notice, together with irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale or loan proceeds with respect
to the portion of the shares to be acquired upon exercise having a Fair Market
Value on the date of exercise equal to the sum of the applicable portion of the
exercise price being so paid, (ii) tendering to the Company (by physical
delivery or by attestation) certificates representing shares of outstanding
common stock, par value $.10, of the Company that have been held by the Optionee
for at least six months prior to exercise, having a Fair Market Value on the day
prior to the date of exercise equal to the applicable portion of the exercise
price being so paid, together with stock powers duly executed and with signature
guaranteed; or (iii) any combination of the foregoing. Notwithstanding the
foregoing, a form of payment will not be available if the Company determines, in
its sole and absolute discretion, that such form of payment could violate any
law or regulation.       The Company shall not be obligated to deliver any stock
unless and until (i) satisfactory arrangements have been made with the Company
for the payment of any applicable tax withholding obligations, (ii) all
applicable federal and state laws and regulations have been complied with,
(iii) in the event the outstanding common stock is at the time listed upon any
stock exchange, the             shares to be delivered have been listed, or
authorized to be listed upon official notice of issuance upon the exchanges
where it is listed, and (iv) all legal matters in connection with the issuance
and delivery of the shares have been approved by counsel of the Company. The
Optionee shall have no rights of a stockholder until the stock is actually
delivered to him.   5.   Recovery and Reimbursement of Option Gain       The
Company shall have the right to recover, or receive reimbursement for, any
compensation or profit realized by the exercise of this option or by the
disposition of any option shares to the extent that the Company has such a right
of recovery or reimbursement under applicable securities laws.   6.  
Transferability of Options       Except as provided below, this option may not
be transferred by the Optionee otherwise than by will or the laws of descent and
distribution or pursuant to a qualified domestic relations order as defined in
Section 414(p) of the Internal Revenue Code, and during the Optionee’s lifetime
this option may be exercised only by the Optionee. Notwithstanding the
foregoing, this option may be transferred by the Optionee to members of his or
her immediate family or to one or more trusts for the benefit of such family
members or to one or more partnerships in which such family members are the only
partners provided that (i) the optionee does not receive any consideration for
such transfer, (ii) written notice of any proposed transfer and the details
thereof shall have been furnished to the Compensation and Human Resource
Committee at least three (3) days in advance of such transfer, and (iii) the
Compensation and Human Resource Committee consents to the transfer in writing.
Options transferred pursuant to this provision will continue to be subject to
the same terms and conditions that were applicable to such options immediately
prior to transfer and the option may be exercised by the transferee only to the
same extent that the option could have been exercised by the Optionee had no
transfer been made. For this purpose, the Optionee’s “family members” shall
include the Optionee’s spouse, children, grandchildren, parents, grandparents
(whether natural step, adopted or in-laws) siblings, nieces, nephews and
grandnieces and grand nephews.   7.   Termination of Employment or Consultancy  
    Upon termination of employment or consultancy, other than termination of
employment or consultancy by reason of (i) Retirement, as defined in the Plan ,
(ii) disability, or (iii) death, any portion of this option that has not become
vested as of the date of termination shall immediately terminate and any portion
of this option that has already vested as of such date shall terminate thirty
(30) days after termination of employment or consultancy or the expiration date
of the option, whichever occurs first.   8.   Retirement       In the event of
the Optionee’s Retirement, as defined in the Plan, from the employ of Company or
any subsidiary, any portion of this option that has not become vested as of the
date of Retirement shall immediately terminate and any portion of this option
that has already vested as of such date shall terminate one (1) year after such
Retirement or on the expiration date of the option, whichever occurs first.   9.
  Disability       In the event of termination of employment of the Optionee
because of disability, any unexercised portion of this option held by the
Optionee at the date of such termination (vested and unvested) will immediately
become exercisable in full and will remain exercisable by the Optionee for a
period of one (1) year or the remaining term of the option, whichever is
shorter.   10.   Death       If an Optionee dies while employed by the Company,
any unexercised portion of this option held by the Optionee at his date of death
(vested and unvested) will immediately become exercisable in full and will
remain exercisable by the estate of the deceased Optionee or the person given
authority to exercise his options by his will or by operation of law for a
period of one (1) year or the remaining term of the option, whichever is
shorter.   11.   Changes In Stock

 



--------------------------------------------------------------------------------



 



In the event of any stock split, reverse stock split, dividend or other
distribution (whether in the form of cash, shares, other securities or other
property), extraordinary cash dividend, recapitalization, merger, consolidation,
split-up, spin-off, reorganization, combination, repurchase or exchange of
shares or other securities, the issuance of warrants or other rights to purchase
shares or other securities, or other similar corporate transaction or event, the
number and kind of shares of stock of the Company covered by this option, the
option price and other relevant provisions may be appropriately adjusted by the
Compensation and Human Resource Committee, in its discretion, to the extent
necessary to prevent dilution or enlargement of the benefits or potential
benefits intended to be provided by this option. Any such determinations and
adjustments made by the Compensation and Human Resource Committee shall be
binding on all persons. In the event of (i) a consolidation or merger in which
the Company is not the surviving corporation, (ii) a consolidation or merger in
which the Company is the surviving corporation but holders of shares receive
securities or another corporation, or (iii) a sale of substantially all of the
Company’s assets (as an entirety) or capital stock to another person, this
option shall be deemed to apply to the equivalent amount of securities, cash or
other property that is received by Company stockholders in exchange for their
Company shares pursuant to such transaction; provided, however, that the
Compensation and Human Resource Committee may, in its discretion, either (i)
provide, upon written notice to the Optionee, that this option shall terminate
as of the date specified in such notice (in which case the Compensation and
Human Resource Committee may, but does not have to, accelerate the vesting of
any portion of this option that has not already vested as of the date such
notice is provided to the Optionee), or (ii) cancel this option and in
consideration of such cancellation pay to the Optionee an amount in cash with
respect to each share then remaining under the option equal to the difference
between the Fair Market Value of such share on the date of cancellation (or, if
greater, the per share value of the consideration received by Company
stockholders as a result of the merger, consolidation, reorganization or sale)
and the per share exercise price of the option.

12.   Continuance of Employment       This option shall not be deemed to
obligate the Company or any subsidiary to retain the Optionee in its employ for
any period.       IN WITNESS WHEREOF, CA, Inc. has caused this certificate to be
executed by the President and CEO. This option is granted at the Company’s
principal executive office, One CA Plaza, Islandia, New York 11749, on the date
stated above.

CA, Inc.

         
By
       
 
 
 
   

 